        CASE 0:19-cv-02660-JNE-TNL Document 57 Filed 06/05/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA


UNITED FOOD AND COMMERCIAL
WORKERS UNION, LOCAL No. 663, et al.,                Case No. 18-cv-2660 (JNE/TNL)

                                     Plaintiffs,

         v.

UNITED STATES DEPARTMENT OF
AGRICULTURE,

                                    Defendant.



                         DECLARATION OF MARTY JOSEPH STEIN

        I, Marty Joseph Stein, declare as follows:
        1.     My name is Marty Stein. I work as a pet food producer on the kill floor at the

Smithfield hog slaughter and processing plant in Denison, Iowa.

        2.     I have worked at this plant since approximately 1989.

        3.     I have been a member of the United Food and Commercial Workers Union

(UFCW) Local 440 for approximately 31 years.

        4.     For the last 9 years, I have been a pet food producer and before that I worked as

an ear trimmer on the kill floor.

        5.     As a pet food producer I receive hogs’ lungs, livers, kidneys and spleens from the

line. I put these parts into a machine that chills them to at least 36 degrees Fahrenheit, and I run

them through an auger that grinds them into a slurry. The slurry goes through tubes into

unrefrigerated tanker trucks. The slurry is transported to other processing facilities to make pet

food.
       CASE 0:19-cv-02660-JNE-TNL Document 57 Filed 06/05/20 Page 2 of 3



        6.     My work as a pet food producer is time-sensitive, and everything I do is affected

by the line speed. I have to move quickly to process all the product that comes off the line.

Because the slurry product heats up in unrefrigerated tanker trucks, it is important to move it

quickly and keep it cold. If it is not cold enough, pet food producers will reject the product.

        7.     The plant used to run its lines at approximately 980 head per hour. Now, the lines

are up to approximately 1105. It is hard to keep up with the lines running as fast as they do. In

my time at Smithfield, I have grown increasingly concerned about injuries to myself and others

as line speeds increased.

        8.     When I was an ear trimmer, I was injured and I saw co-workers get injured. The

harder we work to keep up with the lines, the more injuries we have.

        9.     As an ear trimmer I had to lift 50- to 100-pound tubs of ears and dump them on a

table. Two people trim ears at the same time by spreading the ears on a table and trimming with

sharp knives. Because we had to trim quickly to keep pace with product coming off the line, I got

cut and nicked often, even while wearing protective gloves. Once I got stabbed in the hand by

my coworker’s knife.

        10.    I recently had a shoulder surgery, and the doctor had to shave down my bone

because I had so much wear and tear from repetitive motions. This wear and tear was directly

related to my work on the line as an ear trimmer and pet food producer. I believe the fast pace we

maintain to keep up with product coming off the lines contributes to my repetitive motion

injuries.

        11.    Plant management told me that they are planning to run another line alongside the

current line to increase production by 300 head per hour and reduce production time to an 8-hour

day instead of a 10-hour day.
CASE 0:19-cv-02660-JNE-TNL Document 57 Filed 06/05/20 Page 3 of 3
